Case 4:19-cv-04682 Document 57 Filed on 01/22/21 in TXSD    Page
                                                       United     1 Courts
                                                              States of 1
                                                       Southern District of Texas
                                                              &/>ED
                                                          January 22, 2021
                                                     EaƚŚĂŶKĐŚƐŶĞƌ, Clerk ofCourt
